DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

  PARKSIDE VILLAS, LLC; RODGER KOOSER, BRUCE K. HERMAN,
 STANLEY BUDZINSKI, WESTLB AG; and GUSTAVO J. CARBONNELL
                 ARCHITECT/PLANNER, P.A.,
                         Appellants,

                                     v.

          FIRST CITIZENS BANK & TRUST COMPANY, N.A.,
                           Appellee.

                               No. 4D18-362

                          [February 14, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. 07-34706 CACE
(04).

  Bruce K. Herman of The Law Offices of Bruce K. Herman, P.A., Fort
Lauderdale, for appellants.

    Daniel M. Coyle and Gregory S. Grossman of Sequor Law, P.A., Miami,
for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., CIKLIN and KUNTZ, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.